Citation Nr: 9917013	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1989 and from May 1990 to May 1992.

This matter arises from a November 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The case has been referred to the Board 
of Veterans' Appeals (Board) for appellate review.


FINDING OF FACT

There is no medical evidence of a bilateral knee condition 
that is related to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee condition is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (1998).  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, as with all claims for VA benefits, the claimant is 
charged with the initial task of presenting a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the instant case, the veteran asserts that he developed a 
bilateral knee disability during service due to long marches 
and extended running.  However, he has failed to cross the 
threshold of establishing a well-grounded claim as there is 
no medical evidence to relate a bilateral knee condition to 
either period of military service.  The veteran's service 
medical records from both periods of service are completely 
negative for complaints, clinical findings, or noted 
abnormality regarding the knees.  Moreover, the veteran 
acknowledged in his substantive appeal that he never sought 
treatment for his knees during service.  He stated that he 
was prevented from obtaining treatment for fear of harassment 
because he was an infantryman.   

The veteran has had the benefit of three VA examinations in 
June 1992, July 1997, and October 1997, and none of the 
examiners related his knee condition to service or any 
incidents in service.  The June 1992 musculoskeletal 
evaluation noted no complaints or abnormality of the knees.  
The July 1997 VA examination report noted the veteran's 
complaints of pain in both knees since service.  However,  
the diagnosis of chondromalacia, both knees, was not shown to 
be related to service.  The October 1997 VA examination 
report also indicated a diagnosis of "likely bilateral 
chondromalacia patellae."  There was no reported link to 
service.

While the veteran has a current diagnosis of chondromalacia, 
the medical evidence does not establish a nexus between the 
chondromalacia and military service.  Despite the veteran's 
credible testimony that his knees hurt during service, he is 
a layperson and not competent to offer a diagnosis or 
explanation for the etiology of his bilateral knee 
chondromalacia.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Accordingly, as there is no medical evidence of a 
nexus between the currently diagnosed chondromalacia of both 
knees and military service, the claim is denied.

The Board is aware of no circumstance in this matter which 
would constitute notice to the VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the veteran's claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  Also, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection denied herein.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  


ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.


		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

 

